 In the Matter Of WARD SULLIVAN AND CURTIN SULLIVAN,COPARTNERS,DOING BUSINESS UNDER THE NAME OF SULLIVANS' SMYTHFIELDandUNITED RETAIL,WHOLESALE&DEPARTMENT STORE EMPLOYEES OFAMERICA,LOCAL18, AFFILIATED WITH THE C. I. O.Case-No. B-2808.-Decided August 15, 1941Jurisdiction:dry goods wholesaling industry.Investigation and Certification of Representatives:existence of question: Com-pany refused to accord union recognition; election necessary.Unit Appropriate for Collective Bargaining:all employees, excluding executives,confidential employees, buyers, heads of departments, and road salesmen ;agreement as to.Mr. Samuel B. Fortenbaugla, Jr.,of Philadelphia, Pa., for theCompany.Mr. Louis F. McCabe,of Philadelphia, Pa., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 19 and July 21, 1941, respectively, United Retail, Whole-sale & Department Store Employees of America, Local 18, affiliatedwith the C. I. 0.. herein called the Union, filed with the RegionalDirector for the Fourth Region (Philadelphia, Pennsylvania) a peti-tion and an amended petition alleging that a question affecting coin-merce had arisen concerning the representation of employees of WardSullivan and Curtin Sullivan, Copartners, doing business under thename of Sullivanss Smythfield, Philadelphia, Pennsylvania, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On July 14, 1941,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing uponidue notice.34 N. L. R. B., No. 50305 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 22, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to notice, a hearing was held on July 28, 1941, at Philadel-phia, Pennsylvania, before Geoffrey J. Cunniff, the Trial Examinerduly designated by the Chief Trial Examiner.The Company andthe Union were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall parties.During the.course of the hearing the Trial Examinermade several rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYSullivans' Smythfield is a copartnership consisting of Ward Sulli-van and Curtin Sullivan, who are engaged in the wholesale dry goodsbusiness at Philadelphia, Pennsylvania.During 1940 the Companypurchased about $800,000 worth of materials, approximately all ofwhich were secured from points outside the Commonwealth of Penn-sylvania.During the same period, the Company sold goods valuedat about $1,000,000, approximately 60 per cent of which were shippedto points outside the Commonwealth of Pennsylvania.The Com-pany admits that it is engaged in interstate commerce within themeaning of the Act.II. THE ORGANIZATION INVOLVEDUnitedRetail,Wholesale & Department Store Employees ofAmerica,Local18, is a labor organization affiliated with the Congressof Industrial Organizations.It admits to membership employees ofthe Company.III.THE QUESTION CONCERNING REPRESENTATIONIn June 1941 the Union requested the Company to recognize it asthe exclusive representative of its employees.The Company deniedthe request.A statement of the Regional Director, introduced in evi-dence at the hearing, shows that the Union represents a 'substantialnumber of employees in I he alleged appropriate unit.'TheRegionalDirector reported that the Unionpresented 18 application for membershipcards bearing the names of persons who appearon the Company's pay roll of June 19,1941.There are 30 employees on this pay roll in the alleged appropriate unit. WARD, 1S9ULLPVAN E(P A.Z.307We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPONCOMMERCEWe find that the question concerning representation which hasarisen,occurring in connection with the operations of the Company describedin Section I above, has a close,intimate,and substantial relation totrade, traffic, andcommerceamong the several States and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE APPROPRIATE UNITThe Company and the Union agreed at the hearing, and we find, thatall employees at the 1218 Arch Street Building of the Company, ex-cluding executives, confidential employees, buyers, heads of depart-ments, and road salesmen, constitute a unit appropriate for the purposes,of collective bargaining.We further find that such unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by the holding of an election by secret ballot.We shall direct that all employees in the appropriate unit who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to such limitations andadditions as are set forth in the Direction, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Ward Sullivan and Curtin Sullivan, Copart-ners, doing business under the name of Sullivans' Smythfield, Phila-delphia, Pennsylvania, within the meaning of Section 9 (c) and 2 (6)and (7) of the National Labor Relations Act.2.All employees at the 1218 Arch Street Building of the Company,excluding executives, confidential employees, buyers, heads of depart-ments and road salesmen, constitute a unit appropriate for the purposesof collective bargaining, within, the meaning of Section 9 (b) of theNational Labor Relations Act. 308DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Ward Sullivan and Curtin Sullivan, Copartners, doing businessunder the name of Sullivans' Smythfield, Philadelphia, Pennsylvania,an election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the FourthRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regula-tions, among all employees at the 1218 Arch Street Building of theCompany who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did not,work during such pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding executives, confidential employees,buyers, heads of departments, road salesmen, and employees who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by United Retail, Wholesale & Depart-ment Store Employees of America, Local 18, affiliated with the Con-gress of Industrial Organizations, for the purposes of collectivebargaining.MR. EDWIN S. SMITH took no part in the consideration of the aboveDecision and Direction of Election.